PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/166,377
Filing Date: 22 Oct 2018
Appellant(s): Hughes et al.



__________________
Dmitry Tulchinsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 18, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 84-88 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport et al (US Patent Application 2018/0135239 (already of record)) in view of Lee et al (KR 20110069188 (already of record)).
Regarding claims 84-88, Rapaport et al teaches a flame retardant composition and a textile coating formulation comprising the flame retardant composition (Abstract).  Rapaport et al further teaches mixing the flame retardant composition with an aqueous carrier to form the formulation in the form of an aqueous dispersion (Paragraphs 140-142, 154).  Rapaport et al further teaches the formulation comprises the flame retardant solids composition in the amount of 20-40wt% (which satisfies the flame retardant blend of the instant claims and satisfies water as the remainder in the amount of 60-80wt% water and satisfies the instantly claimed range of liquid carrier).  Rapaport et al further teaches the flame retardant/solids comprises a smoldering suppression agent which is Aluminum Ammonium SuperPolyphosphate (which satisfies claimed metal complexing agent) (Paragraphs 111-113, 150).  Rapaport et al further teaches additional flame retardants and additives (Paragraphs 143-147).  Rapaport et al further teaches the formulation is applied to textiles (Paragraph 166).  However, Rapaport et al 
In the same field of endeavor, Lee et al teaches a flame retardant coating composition comprising inorganic flame retardants including sodium phosphate for fabric (Paragraphs 3, 8).  Lee et al further teaches inorganic flame retardants with adhesive strength include silica sol (Paragraph 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided sodium phosphate and silica sol in Rapaport et al in view of Lee et al in order to provide additional flame retardant effects to the coating composition that has more adhesive properties as taught in Lee et al.  Likewise, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
With regard to a “building panel”, “building panel comprising a cellulosic layer” and “flame retardant coating is applied directly to the cellulosic layer”; these limitations are intended use limitations.  The coating composition in Rappaport et al in view of Lee et al teach a coating composition applied to a substrate, which satisfies the claimed structure of the coating composition as instantly claimed.  It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference in the coating composition between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Even though the prior art does not teach a building panel use of his composition, the two different intended uses are not In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

Claims 33-35, 39-40, 76-78, 80, 82-85, 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Okuzono et al (JP 11293155 (already of record)).
Regarding claims 33-35, 39-40, 76-78, 80, 82-85, 87-88, Okuzono et al teaches a fire resistant paint (Paragraph 1) comprising ethylenediamine zinc phosphate (which satisfies claimed metal complexing agent) and a phosphate compound (which satisfies the claimed flame retardant blend) (Paragraphs 1, 7, 19).  Okuzono et al further teaches a resin and solvent can be used as a vehicle (which satisfies claimed liquid carrier) (Paragraph 23).  Okuzono et al further teaches the blending ratio of the ethylenediamine zinc phosphate and the other phosphate flame retardant is not limited and can be 10/1-1/10 (Paragraph 19).  Okuzono et al further teaches 5-250 parts by weight of ethylenediamine zinc phosphate with 100 parts by liquid carrier (Paragraph 22).  Okuzono et al further teaches Example 2 comprises 30 parts ethylenediamine zinc phosphate and 60 parts ammonium phosphate (which satisfies about 28wt% of the flame retardant blend) (Table).  Okuzono et al further teaches Example 2 comprises 100 parts of an acrylate emulsion (which satisfies claimed liquid carrier and water) (Table).  Okuzono et al further teaches Example 3 comprises 100 parts epoxy (which satisfies about 32wt% of the composition and satisfies about 40wt% liquid carrier) and Example 4 comprises 100 parts silicone (which satisfies about 50wt% of the composition and satisfies the amount of claimed liquid carrier) (Table).  Okuzono et al further teaches silica (Paragraph 20).  However, Okuzono et al fails to specifically disclose the claimed weight ratio of phosphate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided/optimize the claimed weight ratio of the phosphate compound to metal complexing agent and weight ratio of phosphate compound to metal ion in Okuzono et al as where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, Okuzono et al teaches the ratio between the two components is not limited, hence, it would only be obvious the ordinary artisan to adjust the ratio between the components through routine experimentation for best results; absent a showing of unexpected results.
With regard to a “building panel”, “building panel comprising a cellulosic layer” and “flame retardant coating is applied directly to the cellulosic layer”; these limitations are intended use limitations.  The coating composition in Okusono et al teach a coating composition applied to a substrate, which satisfies the claimed structure of the coating composition as instantly claimed.  It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference in the coating composition between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Even though the prior art does not teach a building panel use of his composition, the two different intended uses are not distinguishable in terms In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.


Claims 33-37, 39-40, 76-88 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101392725 (already of record)) in view of Mazor et al (US Patent Application 2009/0117797 (already of record)).
Regarding claims 33-37, 39-40, 76-88, Park teaches a flame retardant solution for forming a fine film on wood (wood satisfies claimed cellulosic material) (Paragraph 1).  Park further teaches comprising a phosphorus based flame retardant such as phosphorus acid (Paragraphs 9, 21).  Park further teaches 10 to 70 parts of the phosphorus based flame retardant and 2-30 parts of quanidine flame retardant relative to 100 parts water (Paragraph 27).  Park et al further teaches silica (Paragraph 32).  However, Park fails to specifically disclose metal complexing agent, weight ratio of phosphate compound to metal complexing agent or metal ion of the complexing agent.
In the same field of endeavor, Mazor et al teaches a composition comprising multivalent metal superphosphoric acid complex for reducing the tendency of a substrate to burn (Paragraphs 139, 141).  Mazor et al further teaches the substrates include wood (wood satisfies claimed cellulosic material) (Paragraph 211, 245).  Mazor et al further teaches the multivalent metal includes iron, manganese, zinc, cobalt or aluminum (Paragraphs 148-151).  Mazor et al further teaches the formulation comprises a carrier and can include a flame retardant 
It would have been obvious to one of ordinary skill in the art to have provided the multivalent metal superphosphoric acid complex in Park in view of Mazor et al in order to reduce the tendency of the wood substrate to burn as taught in Mazor.
With regard to the weight ratio of the phosphate compound to metal complexing agent or metal ion of the complexing agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected a similar weight ratio of phosphate compound to metal complexing agent and optimized to provide a similar phosphate compound to metal ion of the complexing agent because Park et al encompasses a composition comprising about 40wt% phosphoric acid, 1 wt% guanidine flame retardant, 58 wt% water (70 parts of the phosphorus based flame retardant, 2 parts of quanidine flame retardant and 100 parts water) with the addition of 1 wt% of the multivalent metal superphosphoric acid complex as taught in Mazor et al satisfies the claimed range of about 40:1.  The word “about” permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8%, see In re Ayers, 154 F 2d 182,69 USPQ 109 (CCPA 1946). A pressure limitation of 2-15 pounds per square inch was held to be readable on a reference which taught a pressure of the order of about 15 pounds per square inch, see In re Erickson, 343 F 2d 778, 145 USPQ 207 (CCPA 1965).  Furthermore, it would only be obvious to the ordinary artisan to optimize the claimed weight ratio of the phosphate compound to metal complexing agent and weight ratio of phosphate compound to metal ion in Park in view of Mazor et al as where general conditions of a claim are disclosed in the prior art it is not . In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Absent a showing of criticality of the claimed range/unexpected results.
With regard to a “building panel”, this limitations is an intended use limitations.  The coating composition in Rappaport et al in view of Park in view of Mazor et al teach a coating composition applied to a wood substrate (which satisfies claimed cellulosic material), and which satisfies the claimed structure of the coating composition as instantly claimed.  It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference in the coating composition between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use of forming a “building panel”.   Even though the prior art does not teach a building panel use of his composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. 
 (2) Response to Argument
With respect to the obviousness rejection over Rapaport et al in view of Lee et al, Appellant argues that the recitation of a “building panel” in claims 84-88 is indispensable to the instant claims and the recitation is a limiting feature of the claims.  Appellant further argues that Rapapoprt et al teaches a flame retardant coating for textiles wherein the instant claims recite a flame retardant coating for building panels.  Appellant further argues that coating compositions for textiles are not analogous to coatings for building panels.  The Examiner In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.  There is no difference in structure between the instant claims/invention and the prior art with regard to the flame retardant coating composition, the substrate or components of the building panel is not part of the coating composition.  Likewise, Lee et al teaches flame retardant coating compositions applied to substrates include textiles, wood or paper; hence, the flame retardant compositions of Rapaport et al in view of Lee et al are capable of applying the flame retardant coating composition to building materials (i.e. capable of performing the intended use of the instant claims).  Moreover, both Rapaport et al and Lee et al disclose flame retardant compositions which are analogous to the claimed invention.
Appellant further argues that the building panel flame retardant coating compositions require drying at high temperatures of about 175°F followed by curing at less than 300°F and Rapaport et al only teaches single step drying at a temperature of from 140-180°C (284-356°F).  The Examiner respectfully disagrees with the above argument because these limitations are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Appellant further argues that Rapaport et al requires use of a brominated flame retardant system and in order to arrive at the claimed composition, one would have to modify the flame retardant of Rapaport et al by eliminating the brominating flame retardant.  The Examiner respectfully disagrees with the above argument because “comprising” leaves the claim open for the inclusion of unspecified ingredients even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Also, the broad “comprising” and “containing” terminology do not exclude the presence of other ingredients in the composition, unlike the narrow “consisting of” language, see Swain v.Crittendon, 332 F 2d 820,14 1 USPQ 8 11 (CCPA 1964).  Likewise, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP 2111.03 I.
Appellant further argues that the instant invention demonstrates the claimed coating composition surprisingly provides building panel coatings which lacks blistering and cracking as well as shows little to no heat damage.  Appellant further argues that unexpected results must be weighed against supporting prima facie obviousness.  The Examiner respectfully disagrees with the above argument because it is noted that a prima facie case of obviousness does not require the solution of the same problem or recognition of the same advantages as applicant’s invention. In re Dillion, 16 USPQ 2nd 1897.  Furthermore, the teachings of Rapaport et al in view See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470) CCPA 1981).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 716.02(b) III and 716.02(e).  Also, the examples in the instant specification which provide no blistering, cracking of heat damage to the cellulosic body are in regards to the coating film after being cured on the substrate whereas the instant claims are drawn to the coating composition.

With respect to the obviousness rejection over Okuzono et al, Appellant argues that Okuzono et al requires use if a resin where the instantly claimed invention has been shown to have beneficial effects without the use of a resin.  The Examiner respectfully disagrees with the above argument as “comprising” leaves the claim open for the inclusion of unspecified ingredients even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Also, the broad “comprising” and “containing” terminology do not exclude the presence of other ingredients in the composition, unlike the narrow “consisting of” language, see Swain v.Crittendon, 332 F 2d 820,14 1 USPQ 8 11 (CCPA 1964).  Likewise, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP 2111.03 I.
Appellant further argues that Okuzono et al fails to teach a building panel coatings which lacks blistering and cracking as well as shows little to no heat damage.  Appellant further argues that unexpected results must be weighed against supporting prima facie obviousness.  The Examiner respectfully disagrees with the above argument because it is noted that a prima facie case of obviousness does not require the solution of the same problem or recognition of the same advantages as applicant’s invention. In re Dillion, 16 USPQ 2nd 1897.  Furthermore, the teachings of Okuzono et al encompass a similar flame retardant coating composition as the instant invention, hence, similar properties are expected in Okuzono et al.  Also, the instant claims are not commensurate in scope with the instant claims.  Moreover, the examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention with the closest applied prior art.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470) CCPA 1981).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 716.02(b) III and 716.02(e).  Also, the examples in the instant specification which provide no blistering, cracking of heat damage to the cellulosic body are in regards to the coating film after being cured on the substrate whereas the instant claims are drawn to the coating composition.
see In re Fracalossi, 215 USPQ 569 (CCPA 1982).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.  Okuzono et al further teaches a phosphorus compound and/or graphite may be further contained as a flame retardant in addition to zinc ethylenediamine phosphate (Paragraph 19).
Appellant further argues that Okuzono et al fails to specifically disclose a weight ratio of a phosphate compound and metal complexing agent of about 50:1-200:1.  Appellant further argues that Okuzono et al teaches away from the claimed range.  The Examiner respectfully disagrees with the above argument because Okuzono et al teaches the blending ratio of the ethylenediamine zinc phosphate and the other phosphate flame retardant is not limited and can be 10/1-1/10 (Paragraph 19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided/optimize the claimed weight ratio of the phosphate compound to metal complexing agent and weight ratio of phosphate compound to metal ion in Okuzono et al as where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, Okuzono et al teaches the ratio between the two components is not limited, hence, it would only be obvious the 
Appellant further argues that Okuzono et al teaches away from the use of a liquid carrier is present in the amount ranging from about 45 to about 75wt%.  The Examiner respectfully disagrees with the above argument because Okuzono et al teaches the resin is used as a vehicle for forming a coating film and liquid resin components include epoxy resin, polybutene resin, polysiloxane resin and in acrylic resins emulsions and solvents are used (Paragraph 23).  Okuzono et al further teaches Example 3 comprises 100 parts epoxy (which satisfies about 32wt% of the composition and satisfies about 40wt% liquid carrier) and Example 4 comprises 100 parts silicone (which satisfies about 50wt% of the composition and satisfies the amount of claimed liquid carrier) (Table).  

With respect to the obviousness rejection over Park in view of Mazor et al, Appellant argues that Park does not provide any data to show improved cracking characteristics.  Appellant further argues unexpected results and the instant invention achieved superior blistering and cracking effects with little to no heat damage.  The Examiner respectfully disagrees with the above argument because it is noted that a prima facie case of obviousness does not require the solution of the same problem or recognition of the same advantages as applicant’s invention. In re Dillion, 16 USPQ 2nd 1897.  Furthermore, the teachings of Park in view of Mazor et al encompass a similar flame retardant coating composition as the instant invention, hence, similar properties are expected in Park in view of Mazor et al.  Also, the instant claims are not commensurate in scope with the instant claims.  It has been held that to In re Greenfield, 197 USPQ 227.  Also, the examples in the instant specification which provide no blistering, cracking of heat damage to the cellulosic body are in regards to the coating film after being cured on the substrate whereas the instant claims are drawn to the coating composition.
Appellant further argues that Park teaches use of guanidine based compounds and an acrylic polyol and avoiding these compounds would not be obvious to one of ordinary skill in the art.  The Examiner respectfully disagrees with the above argument as “comprising” leaves the claim open for the inclusion of unspecified ingredients even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Also, the broad “comprising” and “containing” terminology do not exclude the presence of other ingredients in the composition, unlike the narrow “consisting of” language, see Swain v.Crittendon, 332 F 2d 820,14 1 USPQ 8 11 (CCPA 1964).  Likewise, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP 2111.03 I.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 8, 2021



Conferees:
/AMINA S KHAN/Acting Supervisory Patent Examiner, Art Unit 1761                
                                                                                                                                                                                        /MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.